Determination of respondent New York City Environmental Control Board dated June 30, 1993, finding that petitioner improperly handled and stored waste containing asbestos and imposing fines against it in the amount of $54,000, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78, transferred to this Court by order of the Supreme Court, New York County (Robert Lippmann, J.), entered May 23, 1994 is dismissed, without costs and without disbursements.
Substantial evidence supporting respondent’s determination was provided by, inter alia, the testimony of Michael Chang and Daniel Borgenstein, who described the condition of the premises in the course of removing the waste from the area, Joseph Savin, who first encountered the improperly disposed asbestos in trash bags recovered near petitioner’s building, and Sergeant McMahon of the Environmental Unit of the Sanitation Department, who took samples of debris from the affected area that tested positive for asbestos (Matter of Pell v Board of Educ., 34 NY2d 222). Given the potential health risks associated with violations of this kind, the penalty was not so disproportionate to be shocking to one’s sense of fairness (supra). Concur—Murphy, P. J., Rosenberger, Kupferman, Nardelli and Mazzarelli, JJ.